Exhibit 10.1

 

STAG INDUSTRIAL, INC.

 

2015 OUTPERFORMANCE PROGRAM

 

ARTICLE 1

 

GENERAL

 

1.1.                            Purpose and Authority.  This STAG
Industrial, Inc. 2015 Outperformance Program (referred to as this
“Outperformance Program” or this “Program”) is adopted by STAG Industrial Inc.
(the “Company”) pursuant to the Company’s 2011 Equity Incentive Plan, as amended
(the “Plan”), to provide certain key people of the Company or its Affiliates
with incentives to contribute to the growth and financial success of the Company
and its Affiliates.  This Outperformance Program was adopted by the Compensation
Committee (the “Committee”) of the Board of Directors of the Company (the
“Board”) effective as of January 1, 2015.

 

1.2.                            Administration.

 

1.2.1                     This Outperformance Program and the Awards shall be
administered by the Committee in accordance with Section 3 of the Plan.

 

1.2.2                     The Committee shall have the power and authority to
select Award Recipients and grant Awards to such Award Recipients.  The
Committee may make such rules and regulations and establish such procedures for
the administration of this Outperformance Program as it deems appropriate
consistent with the provisions of Section 3 of the Plan applicable to the powers
and duties of the Administrator under the Plan.

 

1.2.3                     The Committee may, in its absolute discretion, without
amendment to this Outperformance Program, adjust any of the terms applicable to
any Award; provided, however, that no action under this Section 1.2.3 shall
adversely affect any outstanding Awards without the consent of the holder
thereof.

 

1.2.4                     All decisions made by the Committee pursuant to the
provisions of this Outperformance Program shall be final, conclusive and binding
on all persons, including the Company and the Award Recipients.  No member of
the Board or the Committee, nor any officer or employee of the Company acting on
behalf of the Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to
this Outperformance Program, and all members of the Board or the Committee and
each and any officer or employee of the Company acting on their behalf shall, to
the extent permitted by law and the Company’s charter and bylaws, be fully
indemnified by the Company in respect of their activities under this Program.

 

1.3                               Definitions.  Captions and titles contained
herein are for convenience only and shall not affect the meaning or
interpretation of any provision of this Outperformance

 

--------------------------------------------------------------------------------


 

Program.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.  Capitalized terms used herein without definitions shall have the
meanings given to those terms in the Plan.  In addition, as used herein:

 

1.3.1                     “Absolute Market Capitalization Increase” means the
product of (a) Beginning Company Market Capitalization and (b) the Absolute
Total Stockholder Return.

 

1.3.2                     “Absolute Total Stockholder Return” means the
cumulative return, expressed as a percentage, that would have been realized by a
stockholder who (a) bought one share of Common Stock on the Beginning Date for
the Beginning Value, (b) reinvested each dividend and other distribution
declared during the Performance Period with respect to such share of Common
Stock (and any other shares previously received upon reinvestment of dividends
or other distributions) in additional shares of Common Stock at the Fair Market
Value on the ex-dividend date for such dividend or other distribution and
(c) sold such shares of Common Stock on the Valuation Date for the Performance
Period for the Common Stock Price on such date.  Pursuant to Section 2.7,
appropriate adjustments to the Absolute Total Stockholder Return shall be made
to take into account all stock dividends, stock splits, reverse stock splits and
certain other events as set forth in Section 2.7 that occur during the
Performance Period.

 

1.3.3                     “Award” means an award of a Participation Percentage
to an Award Recipient under this Outperformance Program.

 

1.3.4                     “Award Recipient” means a person eligible to receive
grants pursuant to Section 5 of the Plan who has been designated by the
Committee to receive an Award.

 

1.3.5                     “Award Shares” has the meaning given to that term in
Section 2.3.1.

 

1.3.6                     “Beginning Date” means January 1, 2015.

 

1.3.7                     “Beginning Company Market Capitalization” means the
product of (a) the total number of shares of Common Stock and Common Units
(other than Common Units held directly or indirectly by the Company) outstanding
on the Beginning Date and (b) the Beginning Value.

 

1.3.8                     “Beginning Value” means the Common Stock Price as of
the Beginning Date.

 

1.3.9                     “Board” has the meaning set forth in Section 1.1.

 

1.3.10              “Cause” shall, unless such term or an equivalent term is
otherwise defined by the applicable Participation Letter or in another written
agreement between the Award Recipient and the Company or one of its Affiliates,
mean the occurrence of any of the following: (a) the Award Recipient’s’
indictment for, formal admission to (including a plea of guilty or nolo
contendere to), or conviction of: a felony, a crime of moral turpitude, fraud
and dishonesty, breach of trust or unethical business conduct, or any crime
involving the Company or any

 

2

--------------------------------------------------------------------------------


 

Affiliate; (b) gross negligence or willful misconduct by the Award Recipient in
the performance of the Award Recipient’s duties which has materially damaged the
financial position or reputation of the Company or any Affiliate; (c) willful or
knowing unauthorized dissemination with the intent to cause harm by the Award
Recipient of confidential employer information; (d) repeated failure by the
Award Recipient to perform the Award Recipient’s duties that are reasonably and
in good faith requested in writing by the Board or the member of the Board
authorized by it  (the “Delegator”), and which are not substantially cured by
the Award Recipient within thirty (30) days following receipt by the Award
Recipient of such written request; (e) failure of the Award Recipient to perform
any lawful and reasonable directive of the Delegator communicated to the Award
Recipient in the form of a written request from the Delegator, and which failure
the Award Recipient does not begin to cure within ten (10) days following
receipt by the Award Recipient of such written request or the Award Recipient
has not substantially cured within forty-five (45) days following receipt by the
Award Recipient of such written request; or (f) the Award Recipient’s material
breach any material written agreement between the Award recipient and the
Company or an Affiliate which breach has been communicated to the Award
Recipient in the form of a written notice from a Delegator, which material
breach the Award Recipient does not begin to cure within ten (10) days following
receipt by the Award Recipient of such written notice or the Award Recipient has
not substantially cured within forty-five (45) days following receipt by the
Award Recipient of such written notice.

 

1.3.11              “Change in Control” shall, unless such term or an equivalent
term is otherwise defined by the applicable Participation Letter or in another
written agreement between the Award Recipient and the Company or one of its
Affiliates applicable to an Award, have the meaning set forth in Section 2(e) of
the Plan.  Notwithstanding the foregoing, no event or condition shall constitute
a Change in Control to the extent that, if it were, the additional taxes and
interest imposed by Section 409A(a)(1) would be imposed; provided that, in such
a case, the event or condition shall continue to constitute a Change in Control
to the maximum extent possible (e.g., if applicable, in respect of vesting
without an acceleration of distribution) without causing the imposition of such
additional tax and interest.

 

1.3.12              “Code” means the Internal Revenue Code of 1986, as amended.

 

1.3.13              “Committee” has the meaning set forth in Section 1.1.

 

1.3.14              “Common Stock” means the Company’s common stock.

 

1.3.15              Common Stock Price” means, as of a particular date, the
average of the Fair Market Value of one share of the Common Stock for the twenty
(20) trading days ending on, and including, such date (or, if such date is not a
trading day, the most recent trading day immediately preceding such date). 
Notwithstanding the foregoing, if the date on which the Common Stock Price is
determined is the date of the consummation of a Change in Control, then the
Common Stock Price shall be the Fair Market Value of one share of Common Stock
on such date.

 

3

--------------------------------------------------------------------------------


 

1.3.16              “Common Units” means the common units of limited partnership
interest in STAG Industrial Operating Partnership, a Delaware limited
partnership.

 

1.3.17              “Company” has the meaning set forth in Section 1.1.

 

1.3.18              “Ending Company Market Capitalization” means the product of
(a) the total number of shares of Common Stock and Common Units (other than
Common Units held directly or indirectly by the Company) outstanding on the
Valuation Date and (b) the Ending Value.

 

1.3.19              “Ending Value” means the Common Stock Price as of the
Valuation Date.

 

1.3.20              “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

1.3.21              “Fair Market Value” has the meaning given to that term in
Section 2(h) of the Plan.

 

1.3.22              “Index Return” means the cumulative return, expressed as a
percentage, of the MSCI US REIT Index during the Performance Period, calculated
by comparing (a) the average daily value of the MSCI US REIT Index during the
thirty (30) trading days ending on, and including, the Beginning Date (or, if
such date is not a trading day, the most recent trading day immediately
preceding such date) to (b) the average daily value of the MSCI US REIT Index
during the twenty (20) trading days ending on, and including, the Valuation Date
for the Performance Period (or, if such date is not a trading day, the most
recent trading day immediately preceding such date).

 

1.3.23              “LTIP Units” has the meaning given such term in
Section 2(k) of the Plan.

 

1.3.24              “Maximum Outperformance Pool Amount” means the lesser of
(a) the product of (x) the Ending Company Market Capitalization and (y) 0.0024,
and (b) $15,360,000.

 

1.3.25              “Measurement Date” means, with respect to the Performance
Period, the third (3rd) anniversary of the Beginning Date.

 

1.3.26              “MSCI US REIT Index” means the MSCI US REIT Index (RMS), or,
in the event such index is discontinued or its methodology significantly
changed, a comparable index selected by the Committee in good faith.

 

1.3.27              “Other Share-Based Securities” has the meaning set forth in
Section 2.5.

 

1.3.28              “Outperformance Pool” means a dollar amount equal to ten
percent (10%) of the increase during the Performance Period in the Company’s
market capitalization corresponding to the amount, if any, by which (a) the
Absolute Total Stockholder Return exceeds (b) the Target Return.  The
Outperformance Pool is calculated as ten percent (10%) of the dollar amount, if
any, by which the Absolute Market Capitalization Increase exceeds the Target
Market Capitalization Increase.  Notwithstanding anything to the contrary in
this definition, the dollar

 

4

--------------------------------------------------------------------------------


 

amount of the Outperformance Pool is capped at, and may not exceed, the Maximum
Outperformance Pool Amount.

 

1.3.29              “Outperformance Program” and “Program” have the meanings set
forth in Section 1.1.

 

1.3.30              “Participation Letter” has the meaning set forth in
Section 2.1.

 

1.3.31              “Participation Percentage” means, with respect to an Award
Recipient for the Performance Period, such Award Recipient’s share of the
amounts to be paid under this Outperformance Program as set forth in such Award
Recipient’s Participation Letter.

 

1.3.32              “Performance Period” means, for an Award, the period from
the Beginning Date until the Valuation Date.

 

1.3.33              “Plan” has the meaning set forth in Section 1.1.

 

1.3.36              “Securities Act” means the Securities Act of 1933, as
amended.

 

1.3.37              “Target Market Capitalization Increase” means the product of
(a) Beginning Company Market Capitalization and (b) the Target Return.

 

1.3.38              “Target Return” means the sum of (a) the Index Return plus
(b) five (5) percentage points.  Target Return is expressed as a percentage;
provided, however, that if the Performance Period ends prior to three (3) years
due to a Change in Control, the Target Return shall be determined on a pro rata
basis based on the number of days in the Performance Period and the Index Return
plus a one and two-thirds percent (1.67%) return per year.

 

1.3.37              “Threshold Percentage” means, with respect to the
Performance Period, twenty-five percent (25%); provided, however, that if the
Performance Period ends prior to three (3) years due to a Change in Control, the
Threshold Percentage shall be determined on a pro rata basis based on the number
of days in the Performance Period and an eight and one-third percent (8.33%)
return per year.

 

1.3.39              “Transfer” has the meaning set forth in Section 2.6.

 

1.3.40              “Valuation Date” means, with respect to the Performance
Period, the earliest of (a) the Measurement Date and (b) the date upon which a
Change in Control is consummated.

 

ARTICLE 2

 

OUTPERFORMANCE AWARDS

 

2.1                               Awards for Performance Period. The Committee,
in its discretion, shall (a) select those Eligible Persons who shall be Award
Recipients for the Performance Period, and

 

5

--------------------------------------------------------------------------------


 

(b) determine the amount of each Award Recipient’s Award for the Performance
Period, which will consist of a Participation Percentage.  The Company will
provide the Award Recipient with a participation letter substantially in the
form attached hereto as Exhibit A (each, a “Participation Letter”) notifying the
Award Recipient of his or her Award.  The Committee shall have the right to
increase an Award Recipient’s Participation Percentage for the Performance
Period from time to time and at any time prior to the Valuation Date for such
Performance Period, in which case a new Participation Letter will be provided to
the Award Recipient.  Notwithstanding the foregoing, the total Participation
Percentages of all Award Recipients for the Performance Period under this
Outperformance Program may not exceed 100%.  In addition, notwithstanding
anything in this Outperformance Program or any Participation Letter to the
contrary, the maximum number of Award Shares issuable to any one Award Recipient
shall be 500,000 Award Shares (subject to adjustment) and the maximum cash
payment, if any, shall not exceed $2,000,000.

 

2.2 Determination of Outperformance Pool. As soon as practicable following the
Valuation Date, but as of the Valuation Date for the Performance Period, the
Committee will calculate the size of the Outperformance Pool for the Performance
Period, if any.  If the performance of the Company has been such that the
Outperformance Pool is zero, then the Award Recipients will not be entitled to
be paid any amounts under this Program for the Performance Period and the Awards
will be terminated as of the Valuation Date.  If the Outperformance Pool is
greater than zero, then the Award Recipients will be entitled to the payments
described in Section 2.3 below, provided the Absolute Total Stockholder Return
is equal to or in excess of the Threshold Percentage.  If the Absolute Total
Stockholder Return is not equal to or in excess of the Threshold Percentage,
then the Outperformance Pool shall be zero and the Award Recipients will not be
entitled to be paid any amounts under this program for the Performance Period
and the Awards will be terminated as of the Valuation Date.

 

2.3                               Award Payments.

 

2.3.1                     In the event that the Outperformance Pool for the
Performance Period is greater than zero and the Threshold Percentage requirement
is satisfied, then the Committee will perform the following calculations with
respect to each Award: multiply (a)  the Outperformance Pool for the Performance
Period calculated as of the Valuation Date by (b) the Participation Percentage
for such Award Recipient for, then divide the result by (c) the Fair Market
Value of a share of Common Stock on the Valuation Date; the resulting number
(rounded down to the nearest whole number) is hereafter referred to as the
“Award Shares.”

 

2.3.2                     Subject to the terms hereof, the Award Shares shall be
issued as soon as possible after the Committee determines the amount of the
Award Shares pursuant to Section 2.3.1, but no later than thirty (30) days after
the Performance Period ends.

 

2.4                               Forfeiture and Vesting.

 

2.4.1                     If at any time prior to the Valuation Date for the
Performance Period an Award Recipient’s service relationship with the Company
and its Affiliates is terminated for Cause, the Award Recipient’s rights with
respect to this Program shall be forfeited in full.

 

6

--------------------------------------------------------------------------------


 

2.4.2                     An Award Recipient’s right to receive Award Shares, if
any, that become payable pursuant to this Program shall vest in full with
respect to one hundred percent (100%) of the Award Shares calculated pursuant to
Section 2.3.1, provided the Award Recipient is a service provider to the Company
or its Affiliates on the Valuation Date.  If the Award Recipient’s service
relationship terminates prior to the Valuation Date for any reason other than
for Cause, then the amount payable pursuant to this Program shall be equal to
the number of Award Shares calculated pursuant to Section 2.3.1 multiplied by a
fraction the numerator of which is the number of days from the Beginning Date to
and including the date upon which the service relationship is terminated and the
denominator of which is the number of days from and including the Effective Date
to and including the Measurement Date.  Such amounts shall be payable on the
date determined by Section 2.3.2.

 

2.5                               Issuance of Other Securities or Cash in lieu
of Common Stock.  In lieu of shares of Common Stock, the Committee, may, with
the consent of the affected Award Recipient(s) pay some or all of the Award
Recipients in LTIP Units or other securities of the Company or any of its
affiliates, that are valued in whole or in part by reference to, or are
otherwise calculated by reference to or based on, shares of Common Stock (“Other
Share-Based Securities”); provided, that the Committee determines, in good
faith, that the aggregate value of such Other Share-Based Securities is
equivalent to the value of the Award Shares to be issued to such Award
Recipient(s) pursuant to Section 2.3.1.  In addition, in lieu of issuing Common
Stock or Other Share-Based Securities to an Award Recipient in satisfaction of
the Company’s obligations hereunder, the Committee may, with the consent of the
Award Recipient, elect to make a cash payment equal to the Award Recipient’s
share of the Outperformance Pool or a combination of a lesser cash payment and
an issuance of Common Stock and/or Other Share-Based Securities.

 

2.6                               Restrictions on Transfer. No Award Recipient
shall sell, assign, transfer, pledge, give away or in any other manner dispose
of, whether voluntarily or by operation of law (each such action a “Transfer”)
any Award.

 

2.7                               Adjustments for Corporate Transactions and
Other Events. In accordance with the provisions of Section 7(c) of the Plan, in
the event of the occurrence of any event described in Sections 7(c)(i) or
7(c)(ii) of the Plan, the Committee shall take such action as shall be necessary
to maintain the Award Recipients’ rights hereunder so that they are
substantially proportionate to the rights existing under this Outperformance
Program prior to such event.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 3

 

MISCELLANEOUS

 

3.1                               Amendments.  This Outperformance Program and
any Participation Letter may be amended or modified only with the consent of the
Company acting through the Committee or the Board; provided that any amendment
or modification which adversely affects an Award Recipient must be consented to
by such Award Recipient.

 

3.2                               Incorporation of the Plan.  This
Outperformance Program is subject in all respects to the terms and conditions
set forth in the Plan, the provisions of which are incorporated by reference. 
In the event of any discrepancy or inconsistency between this Outperformance
Program and the Plan, the terms and conditions of the Plan shall control.

 

3.3                               Stock Certificates  On any date of issuance of
Award Shares or as soon as practicable thereafter, the Company shall issue a
stock certificate, or if shares are not certificated, a written statement
evidencing the book entry of the Award Shares to the extent required by
applicable law, to each Award Recipient receiving Award Shares hereunder.  Each
such certificate or book entry shall be registered in the name of the
appropriate Award Recipient.

 

3.4                               Withholding of Tax.  Notwithstanding anything
in this Outperformance Plan to the contrary, all payments required to be made by
the Company hereunder shall be subject to the withholding of such amounts as the
Company reasonably may determine that it is required to withhold pursuant to
applicable federal, state or local law or regulation; provided that, to the
extent Awards under this Program are made in shares of Common Stock, the Company
will satisfy the required minimum tax withholding obligation with respect to
such Awards by withholding a number of shares of Common Stock with a Fair Market
Value equal to such minimum tax withholding obligation.  The Company’s
obligation to deliver stock certificates (or evidence of book entry) to any
Award Recipient is subject to and conditioned on tax withholding obligations
being satisfied by such Award Recipient.

 

3.5                               Assignability.  In addition to the
prohibitions on Transfers set forth in Section 2.6, no benefit hereunder shall
be assignable, or subject to alienation, garnishment, execution or levy of any
kind, and any attempt to cause any benefit to be so subject shall be void.

 

3.6                               No Contract for Continuing Services.  This
Program shall not be construed as creating any contract for continued services
between the Company or any of its Affiliates and any Award Recipient and nothing
herein contained shall give any Award Recipient the right to be retained as an
employee of the Company or any of its Affiliates.

 

3.7                               Governing Law.  This Program shall be
construed, administered, and enforced in accordance with the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
principles.

 

3.8                               Non-Exclusivity.  Except as set forth in
Section 4 of the Plan, this Program does not limit the authority of the Company,
the Committee, or any Affiliate, to grant awards or

 

8

--------------------------------------------------------------------------------


 

authorize any other compensation under the Plan or any other plan or authority,
including, without limitation, awards or other compensation based on the same
performance objectives used under this Program.

 

3.9                               Securities Laws Compliance.  Common Stock or
Other Share-Based Securities shall not be issued pursuant to the exercise or
settlement of any award granted hereunder unless the settlement of such award
and the issuance and delivery of such Common Stock or Other Share-Based
Securities pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act, the Exchange Act and the
requirements of any stock exchange upon which the Common Stock may then be
listed.

 

3.10                        Section 409A.  If any compensation provided by this
Program may result in the application of Section 409A of the Code, the Company
shall, in consultation with the Award Recipient, modify this Program with
respect to such Award Recipient solely in the least restrictive manner necessary
in order to, where applicable, (a) exclude such compensation from the definition
of “deferred compensation” within the meaning of such Section 409A or (b) comply
with the provisions of Section 409A, other applicable provision(s) of the Code
and/or any rules, regulations or other regulatory guidance issued under such
statutory provisions and to make such modifications, in each case, without any
diminution in the value of the benefits granted under this Program to such Award
Recipient.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[DATE]

 

CONFIDENTIAL

[Name]

 

[Address]

Re:                             Participation in the STAG Industrial, Inc. 2015
Outperformance Program

 

Dear [Name]:

 

You are hereby granted an Award by STAG Industrial, Inc. (the “Company”) under
the STAG Industrial, Inc. 2015 Outperformance Program (the “Program”) with the
following terms, as specified in the Program:

 

Beginning Date:                                                      January 1,
2015

 

Beginning Value:                                                $24.4895

 

Measurement Date:                                      January 1, 2018

 

Maximum Outperformance Pool Amount: Lesser of (a) 0.24% of the Ending Company
Market Capitalization and (b) $15,360,000.

 

Participation Percentage: [·]%

 

Pursuant to the Program, the Performance Period for your Award will begin on the
Beginning Date and end on the Measurement Date, unless a Change in Control
occurs prior to the Measurement Date, in which case the Performance Period will
end on the date the Change in Control is consummated.  Generally, under the
Program, (a) in the event that the Absolute Total Stockholder Return is equal to
or greater than 25% during the Performance Period, and (b) the Absolute Total
Stockholder Return during the Performance Period is more than five percentage
points higher than the total return percentage of the MSCI US REIT Index (RMS)
(the “Index Target”) during the Performance Period, then an Outperformance Pool
will be formed under the Program equal to ten percent (10%) of the amount
(subject to a cap) by which the Beginning Company Market Capitalization based on
the Absolute Total Stockholder Return outperforms the Beginning Company Market
Capitalization based on the Target Return.  Your award, generally, will equal
your Participation Percentage multiplied by the Outperformance Pool formed based
on the Company’s relative performance.  Your Award will be paid in the form of
fully vested shares of Common Stock of the Company, unless the Committee elects,
with your consent, to pay you in LTIP Units or other securities or cash.  You
will forfeit your Award in the event that your service is terminated prior to
the end of the Performance Period for Cause.  In addition, as outlined in the
Program, special rules apply in the event a Change in Control occurs during the
Performance Period, or if your service is terminated for any reason other than
Cause.

 

--------------------------------------------------------------------------------


 

If a Change in Control occurs, the Threshold Percentage and the Target Return
will be based on a pro rata formula.  If your service is terminated for any
reason other than Cause, the amount payable to you pursuant to the Program will
be based on a pro rata formula.

 

--------------------------------------------------------------------------------


 

Please acknowledge receipt of this letter by signing in the space provided below
and return the signed letter to the attention of the General Counsel.

 

Yours truly,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACKNOWLEDGED BY:

 

 

 

 

 

 

 

 

 

 

 

[Name of Award Recipient]

 

Date

 

--------------------------------------------------------------------------------